Exhibit 10.1

CHANGE OF CONTROL AGREEMENT

THIS CHANGE OF CONTROL AGREEMENT (this “Agreement”) is made as of October 14,
2014 (“Effective Date”), by and between Conn’s, Inc., a Delaware corporation
with its principle offices at 4055 Technology Forest Blvd., The Woodlands, Texas
77381 (“Conn’s”), and Mark Haley, an individual (the “Executive”).

WHEREAS, Executive is currently employed by Conn’s as its Vice President and
Chief Accounting Officer;

WHEREAS, Conn’s desires to provide the Executive certain benefits in the event
of a termination of Executive’s employment in connection with a Change of
Control (defined below), subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and in consideration of the
mutual promises and agreements contained herein, the parties hereto agree as
follows:

1. Term of Agreement. This Agreement will commence on the Effective Date and
will continue in effect for one (1) year (the “Term”). Notwithstanding the
foregoing, if a Change of Control occurs during the Term, this Agreement shall
remain in full force and effect for one (1) year from the date of the Change of
Control.

2. At-Will Employment. Conn’s and Executive acknowledge that the Executive’s
employment is and will continue to be at-will, as defined under applicable law.

3. Termination in Connection with a Change of Control. If during the two
(2) year period that begins on the date that is one (1) year prior to a Change
of Control and ends on that date which is one (1) year following a Change of
Control, Conn’s (or its successor) terminates Executive’s employment other than
for Cause or as a result of Executive’s death or Disability, or Executive
voluntarily terminates his employment for Good Reason, Conn’s will pay the
following amounts and provide the following benefits:

(a) A lump-sum cash payment in an amount equal to one (1) times the Executive’s
Base Salary, payable not later than ten (10) days following (A) Executive’s
termination (if Executive’s employment terminates on or after the date of the
Change of Control), or (B) the date of the Change of Control (if Executive’s
employment terminates during the one-year period prior to the date of the Change
of Control).

(b) During the eighteen (18) month period following such termination (the
“Change of Control Severance Period”), Executive shall receive continued
coverage under the Conn’s medical, dental, life, disability, and other employee
welfare benefit plans in which senior executives of Conn’s are eligible to
participate, to the extent Executive is eligible under the terms of such plans
immediately prior to Executive’s termination. For purposes of clarity, during
the term of this Agreement Conn’s shall provide Executive coverage under a major
medical plan. Conn’s obligation to provide the foregoing benefits shall
terminate upon Executive’s becoming eligible for comparable employee welfare
benefits under a plan or arrangement provided by a new employer. Executive
agrees to promptly notify Conn’s of any such employment and the material terms
of any employee welfare benefits offered to Executive in connection with such
employment.

(c) All awards held by Executive under the Conn’s Amended and Restated 2003
Incentive Stock Option Plan and/or the Conn’s 2011 Omnibus Incentive Plan shall
immediately vest and, if applicable, continue to be exercisable during the
Change of Control Severance Period as if Executive had remained an employee of
Conn’s.

4. Attorneys’ Fees, Costs and Expenses. Conn’s will reimburse Executive for the
reasonable attorney fees, costs and expenses incurred by the Executive in
connection with any claim made or action brought by Executive to enforce his
rights hereunder, provided such action is not decided in favor of Conn’s.



--------------------------------------------------------------------------------

5. Limitation on Payments. (a) Anything in this Agreement to the contrary
notwithstanding, if it is determined that any payment or distribution by Conn’s
to or for the benefit of the Executive (whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 5) (all such payments and benefits, including the payments and benefits
under Section 5 hereof, being hereinafter referred to as the “Total Payments”)
would be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties,
collectively the “Excise Tax”), then the Total Payments will be reduced, in the
order specified in Section 5(b), to the extent necessary so that no portion of
the Total Payments is subject to the Excise Tax, but only if the net amount of
such Total Payments, as so reduced (and after subtracting the net amount of
federal, state and local income taxes on such reduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments) is greater than or equal to the net
amount of such Total Payments without such reduction (but after subtracting the
net amount of federal, state and local income taxes on such Total Payments and
the amount of Excise Tax to which the Executive would be subject in respect of
such unreduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such unreduced Total
Payments).

(b) The Total Payments will be reduced in the following order: (i) reduction of
any cash severance payments otherwise payable to the Executive that are exempt
from Section 409A of the Code; (ii) reduction of any other cash payments or
benefits otherwise payable to the Executive that are exempt from Section 409A of
the Code, but excluding any payments attributable to any acceleration of vesting
or payments with respect to any equity award that are exempt from Section 409A
of the Code; (iii) reduction of any other payments or benefits otherwise payable
to the Executive on a pro-rata basis or such other manner that complies with
Section 409A of the Code, but excluding any payments attributable to any
acceleration of vesting and payments with respect to any equity award that are
exempt from Section 409A of the Code; and (iv) reduction of any payments
attributable to any acceleration of vesting or payments with respect to any
equity award that are exempt from Section 409A of the Code, in each case
beginning with payments that would otherwise be made last in time.

(c) Subject to the provisions of Section 5(d) hereof, all determinations
required to be made under this Section 5, including whether and when Total
Payments should be reduced, the amount of such Total Payments, Excise Taxes and
all other related determinations, as well as all assumptions to be utilized in
arriving at such determinations, will be made by a nationally recognized
certified public accounting firm as may be designated by Conn’s, subject to
Executive’s approval which will not be unreasonably withheld (the “Accounting
Firm”). All fees and expenses of the Accounting Firm will be borne solely by
Conn’s. Any determination by the Accounting Firm will be binding upon Conn’s and
the Executive.

(d) As a result of uncertainty in the application of Section 280G and
Section 4999 of the Code at the time of the initial calculation by the
Accounting Firm hereunder, it is possible that the cash severance payment made
by Conn’s will have been less than Conn’s should have paid pursuant to Section 5
hereof (the amount of any such deficiency, the “Underpayment”), or more than
Conn’s should have paid pursuant to Section 5 hereof (the amount of any such
overage, the “Overpayment”). In the event of an Underpayment, Conn’s will pay
the Executive the amount of such Underpayment (together with interest at 120% of
the rate provided in Section 1274(b)(2)(B) of the Code) not later than five
business days after the amount of such Underpayment is subsequently determined,
provided, however, such Underpayment will not be paid later than the end of the
calendar year following the calendar year in which the Executive remitted the
related taxes. In the event of an Overpayment, the amount of such Overpayment
will be paid to Conn’s by the Executive not later than five business days after
the amount of such Overpayment is subsequently determined (together with
interest at 120% of the rate provided in Section 1274(b)(2)(B) of the Code).

6. Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

(a) “Affiliate” shall mean, with respect to a person, any other person
controlling, controlled by or under common control with the first person.



--------------------------------------------------------------------------------

(b) “Base Salary” shall mean Executive’s annual base salary and effective as of
the date immediately prior to the Executive’s termination of employment.

(c) “Board” shall mean the Board of Directors of Conn’s.

(d) “Cause” shall mean (i) behavior of Executive which is adverse to Conn’s
interests, (ii) Executive’s dishonesty, criminal charge or conviction, grossly
negligent misconduct, willful misconduct, acts of bad faith, neglect of duty or
(iii) material breach of this Agreement.

(e) “Change of Control” means the occurrence of any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”)) becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Act), directly or indirectly, of
securities of the Company representing thirty-five percent (35%) or more of the
total voting power represented by the Company’s then outstanding voting
securities.

(ii) A change in the composition of the Board occurring within a twelve-month
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” will mean directors who either
(A) are directors of Conn’s as of the Effective Date, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to Conn’s);

(iii) The consummation of a merger or consolidation of Conn’s with any other
entity or corporation, other than a merger or consolidation that would result in
the voting securities of Conn’s outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or such surviving entity’s parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of Conn’s or such surviving entity or such surviving entity’s parent
outstanding immediately after such merger or consolidation; or

(iv) The sale, lease, exchange or other transfer, directly or indirectly, of all
or substantially all of the assets of Conn’s (in one transaction or in a series
of related transactions).

(f) “Confidential Information” shall mean information: (i) disclosed to or known
by the Executive as a consequence of or through his employment with Conn’s,
(ii) not generally known outside Conn’s and (iii) which relates to any aspect of
Conn’s or its business, research, or development. “Confidential Information”
includes, but is not limited to Conn’s trade secrets, proprietary information,
business plans, marketing plans, methodologies, computer code and programs,
formulas, processes, compilations of information, results of research,
proposals, reports, records, financial information, compensation and benefit
information, cost and pricing information, customer lists and contact
information, supplier lists and contact information, vendor lists and contact
information, and information provided to Conn’s by a third party under
restrictions against disclosure or use by Conn’s or others; provided, however,
that the term “Confidential Information” does not include information that
(a) at the time it was received by Executive was generally available to the
public, (b) prior to its use by Executive, becomes generally available to the
public through no act or failure of Executive, (c) is received by Executive from
a person or entity other than Conn’s or an Affiliate of Conn’s who is not under
an obligation of confidence with respect to such information or (d) was
generally known by Executive by virtue of his experience and know-how gained
prior to employment with Conn’s.

(g) “Control” and correlative terms shall mean the power, whether by contract,
equity ownership or otherwise, to direct the policies or management of a person.

(h) “Copyright Works” shall mean materials for which copyright protection may be
obtained including, but not limited to literary works (including all written
material), computer programs, artistic and graphic works (including designs,
graphs, drawings, blueprints, and other works), recordings, models, photographs,
slides, motion pictures, and audio-visual works, regardless of the form or
manner in which documented or recorded.



--------------------------------------------------------------------------------

(i) “Disability” shall mean Executive’s permanent disability (A) as determined
in accordance with the disability insurance that Conn’s may then have in effect,
if any, or (B) if no such insurance is in effect, shall mean that Executive is
subject to a medical determination that he or she, because of a medically
determinable disease, injury, or other mental or physical disability, is unable
to perform substantially all of his or her then regular duties, and that such
disability is determined or reasonably expected to last at least twelve
(12) months, based on then-available medical information.

(j) “Good Reason” shall mean, (A) without Executive’s express written consent,
the material diminution of the Executive’s title, duties, authority or
responsibilities, relative to Executive’s duties, authority or responsibilities
as in effect immediately prior to such reduction, or the assignment to Executive
of such reduced duties, authority or responsibilities, (B) without Executive’s
express written consent, a substantial reduction, without good business reasons,
of the facilities and perquisites (including office space and location)
available to the Executive immediately prior to such reduction, (C) a material
reduction of Executive’s Base Salary or annual bonus opportunity, each as in
effect as of the Effective Date, (D) a material reduction in the kind or level
of employee benefits, including additional bonus opportunities, to which the
Executive was entitled immediately prior to such reduction with the result that
the Executive’s overall benefits package is significantly reduced, (F) the
failure of Conn’s to obtain the assumption of this Agreement by any successors
contemplated in Section 9 below, or (G) the transfer of Executive’s principal
place of employment to a location that is more than one-hundred (100) miles from
Executive’s principal place of employment immediately prior to the Change of
Control, or (H) any act or set of facts or circumstances that would, under case
law or statute, constitute a constructive termination of Executive, provided, in
each case, that Executive terminates employment within sixty (60) days of the
occurrence of such circumstances.

(k) “Person” shall mean an individual, partnership, corporation, limited
liability company, trust or unincorporated organization, or a government or
agency or political subdivision thereof.

(l) “Work Product” shall mean all methods, analyses, reports, plans, computer
files and all similar or related information which (i) relate to Conn’s or any
of its Affiliates and (ii) are conceived, developed or made by Executive in the
course of his employment by Conn’s.

7. Non-Disclosure. Executive and Conn’s acknowledge and agree that during and
solely as a result of his employment by Conn’s, Conn’s has provided and will
continue to provide Confidential Information and special training to Executive
in order to allow Executive to fulfill his obligations as an executive of a
publicly-held company and under this Agreement. In consideration of the special
and unique opportunities afforded to Executive by Conn’s as a result of
Executive’s employment, as outlined in the previous sentence, Executive hereby
agrees as follows:

(a) Executive acknowledges that Conn’s has taken reasonable steps to maintain
the confidentiality of its Confidential Information and the ownership of its
Work Product and Copyright Works, which is extremely valuable to Conn’s and
provides Conn’s with a competitive advantage in its market. Executive further
acknowledges that Conn’s would suffer irreparable harm if Executive were to use
or enable others to use such knowledge, information, and business acumen in
competition with Conn’s. Executive acknowledges the necessity of the restrictive
covenants set forth herein to: protect Conn’s legitimate interests in Conn’s
Confidential Information; protect Conn’s customer relations and the goodwill
with customers and suppliers that Conn’s has established at its substantial
investment; and protect Conn’s as a result of providing Executive with
specialized knowledge, training, and insight regarding Conn’s operations as a
publicly-held company. Executive further agrees and acknowledges that these
restrictive covenants are reasonably limited as to time, geographic area, and
scope of activities to be restricted and that such promises do not impose a
greater restraint on Executive than is necessary to protect the goodwill,
Confidential Information and other legitimate business interests of
Conn’s. Executive agrees that any breach of this Section 7 cannot be remedied
solely by money damages, and that in addition to any other remedies Conn’s may
have, Conn’s is entitled to obtain injunctive relief against Executive without
the requirement of posting bond or other security. Nothing herein, however,
shall be construed as limiting Conn’s right to pursue any other available remedy
at law or in equity, including recovery of damages and termination of this
Agreement.



--------------------------------------------------------------------------------

(b) Executive acknowledges that all writings, records, and other documents and
things comprising, containing, describing, discussing, explaining, or evidencing
any Confidential Information, Work Product, and/or Copyright Works of Conn’s,
any Affiliate of Conn’s, or any third party with which Conn’s has a confidential
relationship, is the property of Conn’s or such Affiliate. All property
belonging to Conn’s in Executive’s custody or possession that has been obtained
or prepared in the course of Executive’s employment with Conn’s shall be the
exclusive property of Conn’s, shall not be copied and/or removed from the
premises of Conn’s, except in pursuit of the business of Conn’s, and shall be
delivered to Conn’s, along with all copies or reproductions of same, upon
notification of the termination of Executive’s employment or at any other time
requested by Conn’s. Conn’s shall have the right to retain, access, and inspect
all property of any kind in Executive’s office, work area, and on the premises
of Conn’s upon termination of Executive’s employment and at any time during
Executive’s employment, to ensure compliance with the terms of this Agreement.

The terms of this Section 7 are continuing in nature and shall survive the
termination or expiration of this Agreement.

8. Notices. All notices and other communications under this Agreement shall be
in writing and shall be delivered personally or by facsimile or electronic
delivery, given by hand delivery to the other party, sent by overnight courier
or sent by registered or certified mail, return receipt requested, postage
prepaid, to:

 

  If to Executive:    Mark Haley      4055 Technology Forest Blvd      The
Woodlands, Texas 77381      Fax: 877-303-2445   If to Company:    Conn’s, Inc.  
   4055 Technology Forest Blvd      The Woodlands, Texas 77381      Attn:
General Counsel      Fax: 877-303-2445

9 Assignment. Conn’s shall require any successors (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to a controlling interest in
the business, assets or equity of Conn’s (or, if applicable, a material division
of Conn’s, including the Retail or Credit division) to assume and agree to
perform this Agreement in the same manner and to the same extent that Conn’s
would be required to perform if no such succession had taken place. This
Agreement is a personal employment contract and the rights, obligations and
interests of Executive under this Agreement may not be sold, assigned,
transferred, pledged or hypothecated by Executive.

10. Binding Agreement. Executive understands that his obligations under this
Agreement are binding upon Executive’s heirs, successors, personal
representatives and legal representatives.

11. Arbitration. Except for any controversy or claim relating to Section 7 of
this Agreement, any controversy or claim arising out of or relating to this
Agreement or the breach of any provision of this Agreement, including the
arbitrability of any controversy or claim, shall be settled by arbitration
administered by the American Arbitration Association (“AAA”) under its National
Rules for the Resolution of Employment Disputes and the Optional Rules for
Emergency Measures of Protection of the AAA, and judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. Any provisional remedy which would be available from a court of law,
shall be available from the arbitrator to the parties to this Agreement pending
arbitration. Arbitration of disputes is mandatory and in lieu of any and all
civil causes of action and lawsuits either party may have against the other
arising out of Executive’s employment with Conn’s. Civil discovery shall be
permitted for the production of documents and taking of depositions. The
arbitrator(s) shall be guided by the Texas Rules of Civil Procedure in allowing
discovery and all issues regarding compliance with discovery requests shall be
decided by the arbitrator(s). The Federal Arbitration Act shall govern this
Section 11. This Agreement shall in all other respects be governed and
interpreted by the laws of the State of Texas, excluding any conflicts or choice
of law rule or principles that might otherwise refer construction or
interpretation of this Agreement to the substantive law of



--------------------------------------------------------------------------------

another jurisdiction. The arbitration shall be conducted in the city of Conn’s
corporate offices by one neutral arbitrator chosen by AAA according to its
National Rules for the Resolution of Employment Disputes if the amount of the
claim is one million dollars ($1,000,000.00) or less and by three neutral
arbitrators chosen by AAA in the same manner if the amount of the claim is more
than one million dollars ($1,000,000.00). Neither party nor the arbitrator(s)
may disclose the existence, content, or results of any arbitration hereunder
without the prior written consent of both parties unless compelled to do so
either by judicial process or in order to enforce an arbitration award rendered
pursuant to this Section 11. All fees and expenses of the arbitration shall be
borne by the parties equally.

12. Waiver. No waiver by either party to this Agreement of any right to enforce
any term or condition of this Agreement, or of any breach of this Agreement,
shall be deemed a waiver of such right in the future or of any other right or
remedy available under this Agreement.

13. Severability. If any provision of this Agreement as applied to either party
or to any circumstances shall be adjudged by a court of competent jurisdiction
or arbitrator to be void or unenforceable the same shall in no way affect any
other provision of this Agreement or the validity or enforceability of this
Agreement.

14. Entire Agreement; Amendment. This Agreement shall constitute the entire
agreement between the parties with respect to compensation and benefits payable
to Executive upon his termination of employment with Conn’s. This Agreement
replaces and supersedes any and all existing agreements entered into between
Executive and Conn’s, whether oral or written, regarding the subject matter of
this Agreement, except that this Agreement shall modify and supersede any equity
award agreement between Executive and Conn’s under the Conn’s Amended and
Restated 2003 Incentive Stock Option Plan and/or the Conn’s 2011 Omnibus
Incentive Plan as expressly set forth herein. The terms of this Agreement shall
prevail to the extent of any conflict between the terms of this Agreement and
any equity award agreement between Executive and Conn’s under the Conn’s Amended
and Restated 2003 Incentive Stock Option Plan and/or the Conn’s 2011 Omnibus
Incentive Plan. This Agreement may not be amended or modified other than by a
written agreement executed by the parties to this Agreement or their respective
successors and legal representatives.

15. Understand Agreement. Executive represents and warrants that he has (i) read
and understood each and every provision of this Agreement, (ii) been given the
opportunity to obtain advice from legal counsel of choice, if necessary and
desired, in order to interpret any and all provisions of this Agreement and
(iii) freely and voluntarily entered into this Agreement.

16. Section 409A of the Code. Conn’s intends that all amounts payable under this
agreement be exempt from Section 409A of the Code as “short-term deferrals”
within the meaning of Treasury Regulation §1.409A-1(b)(4) and/or as payments
under a “separation pay plan” within the meaning of Treasury Regulation §
1.409A-1(b)(9). This Agreement will be construed and administered accordingly.

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas and is performable in the city of
Conn’s corporate offices.

18. Titles; Pronouns and Plurals. The titles to the sections of this Agreement
are inserted for convenience of reference only and should not be deemed a part
hereof or affect the construction or interpretation of any provision
hereof. Whenever the context may require, any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns, and verbs shall include the plural and vice
versa.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

EXECUTIVE:

/s/ Mark Haley

Mark Haley CONN’S, INC. By:  

/s/ Brian E. Taylor

Name:   Brian E. Taylor Title:   Vice President, Chief Financial Officer and
Treasurer